
Exhibit 10.3

SECURITY AGREEMENT




THIS SECURITY AGREEMENT (“Agreement”), is made and entered into effective as of
the _24th_ day of _November_, 2008, by and between PARK CITY GROUP, INC., a
Nevada corporation (“Debtor”), and U.S. BANK NATIONAL ASSOCIATION (“Secured
Party”).
 
R E C I T A L S:
 
A. Debtor has applied to Secured Party for a revolving line of credit (the
“Loan”) in the maximum line amount of THREE MILLION DOLLARS ($3,000,000.00).
 
B. Secured Party has committed to make the Loan, conditioned in part, upon the
security provided in this Agreement.
 
NOW, THEREFORE, in consideration of Secured Party making the Loan to Debtor, and
for other good and valuable consideration, the receipt and legal sufficiency of
which are hereby acknowledged, Secured Party and Debtor agree as follows:
 
ARTICLE I
DEFINITIONS
 
Unless the context clearly indicates otherwise, certain terms used in this
Agreement shall have the meanings set forth below.  To the extent not defined in
this Article I, unless the context otherwise requires, all other terms contained
in this Agreement shall have the meanings attributed to them in the Utah
enactment of the Uniform Commercial Code, Chapter 9a, Title 70A, Utah Code
Annotated (1953), as amended (the “UCC”), to the extent the same are used or
defined therein.
 
“Collateral” means all of the following items of personal property now owned or
hereafter acquired by Debtor:  (1) accounts and all cash and noncash proceeds
thereof; and (2) the deposit accounts and the interest accrued thereon that are
pledged to Lender by Borrower, Riverview and the Guarantor (as those terms are
defined in the Loan Agreement) under the terms of the Assignments of Deposit
Accounts executed and delivered by Riverview and the Guarantor in favor of
Lender to secure payment of Borrower’s obligations under the Loan.
 
“Event of Default” means the occurrence and continuance of any of the events
specified in Section 5.1 of this Agreement.
 

 
 

--------------------------------------------------------------------------------

 

“Loan Agreement” means the Revolving Credit Agreement, dated the same date as
this Agreement, between Secured Party, as lender, and Debtor, as borrower,
pursuant to which Lender agrees to advance the Loan to Debtor.
 
“Loan Documents” means this Agreement, the Loan Agreement, the Note, the
Guaranty executed in favor of Secured Party, Uniform Commercial Code Financing
Statements and all other documents evidencing or securing the Loan as described
in the Loan Agreement.
 
“Note” means the Promissory Note (Revolving Line of Credit), dated the same date
as this Agreement, in the maximum line amount of THREE MILLION DOLLARS
($3,000,000.00), executed by Debtor, as maker, in favor of Secured Party, as
payee, to evidence Debtor’s obligations under the Loan.
 
“Obligations” means:  (1) all indebtedness, obligations and liabilities of
Debtor or others to Secured Party of every kind and description, arising out of
or in any manner connected with the Loan, as evidenced and secured by any of the
Loan Documents, whether direct or indirect, secured or unsecured, joint or
several, absolute or contingent, due or to become due, whether for payment or
performance, now existing or hereafter arising, regardless of how the same arise
or by what instrument, agreement or account they may be evidenced, or whether
evidenced by any instrument, agreement or account, including, without
limitation, all loans (including any loan by renewal or extension); (2) all
interest, taxes, fees, charges, expenses and attorney fees chargeable to Debtor
or incurred by Secured Party under this Agreement or any of the Loan Documents;
(3) the repayment of all amounts that Secured Party may advance or spend to
maintain or preserve any of the Collateral; (4) all amounts owed under any
modification, renewal or extension of any of the foregoing obligations; and (5)
any of the foregoing that arises after the filing of a petition in, by or
against Debtor under the Bankruptcy Code, even if the obligations do not accrue
because of the automatic stay under Bankruptcy Code § 362 or otherwise.
 
ARTICLE II
 
GRANT OF AND PERFECTION OF SECURITY INTEREST
 
2.1 Grant of Security Interest.  Debtor hereby pledges, assigns and transfers to
Secured Party, and grants to Secured Party, a continuing security interest in
and to all of the Collateral, to secure the payment and performance of the
Obligations and each and every obligation, liability and undertaking of Debtor
or others under the Loan Documents, together with all subsequent advances made,
expenditures authorized and additional payments provided for in the Loan
Documents.
 
2.2 Perfection of Security Interest.  In connection with the perfection of the
security interests granted in this Agreement:
 
(a) Debtor authorizes Secured Party to file a financing statement describing the
Collateral and any continuation statements necessary to maintain perfection of
Secured Party’s security interests hereunder;
 
(b) Debtor shall have possession of the Collateral, except where expressly
otherwise provided in this Agreement or where Secured Party chooses to perfect
Secured Party’s security interest by taking possession of the Collateral, in
addition to the filing of a financing statement; and
 
(c) Where the Collateral is in possession of a third party, Debtor will join
with Secured Party in notifying the third party of Secured Party’s security
interest and obtaining an acknowledgment from the third party that it is holding
the Collateral for the benefit of Secured Party.
 

--------------------------------------------------------------------------------


ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
 
Debtor hereby represents and warrants to Secured Party as follows:
 
3.1 Ownership, Authority.  Except as otherwise disclosed to Secured Party in
writing prior to the date of this Agreement, Debtor is, or upon acquisition
thereof shall become, the owner of the Collateral.  Debtor possesses all
requisite power and authority to execute and deliver this Agreement and to grant
to Secured Party a valid security interest in the Collateral as provided in this
Agreement.
 
3.2 No Other Security Interests.  Except as otherwise disclosed to Secured Party
in writing prior to the date of this Agreement, no financing statement covering
the Collateral, or any portion thereof, has been filed with any filing officer,
and the Collateral is free from any adverse liens, security interests, rights of
setoff, claims or encumbrances of any kind.
 
3.3 Loan Documents Binding.  This Agreement and the other Loan Documents
requiring the signature of Debtor have been duly authorized, executed,
acknowledged and delivered, as appropriate, by Debtor.  This Agreement and the
other Loan Documents constitute valid and legally binding obligations of Debtor.
 
3.4 Tradenames, Name Changes, Mergers.  Except as previously disclosed to
Secured Party in writing, Debtor utilizes no tradenames in the conduct of
Debtor’s business, has not changed its name, been the surviving entity in a
merger, or acquired all or substantially all of the assets of any other
business.
 
3.5 Information Accurate.  All information, including the name of Debtor, type
of organization, jurisdiction of organization, chief executive office, and (for
individuals only) principal residence are as set forth in the Article 9
Certificate executed by Debtor and delivered to Secured Party in connection with
the Loan and are true and correct on the date of this Agreement.
 
3.6 Accounts.  Each account and general intangible included in the Collateral is
genuine and enforceable in accordance with its terms and no such account or
general intangible is subject to any claim for credit, allowance or adjustment
by any account debtor or any setoff, defense or counterclaim.
 

 
 

--------------------------------------------------------------------------------

 

3.7 No Misrepresentations or Omissions.  No representation, warranty or
statement by Debtor contained in this Agreement or in any of the other Loan
Documents contains, or at the time of delivery shall contain, any untrue
statement of material fact, or omits, or shall omit at the time of delivery, to
state a material fact necessary to make it not misleading.
 
ARTICLE IV
 
GENERAL COVENANTS
 
4.1 No Further Encumbrances.  Debtor shall not further mortgage, pledge, grant
or permit to exist a security interest in, or lien or encumbrance on, any of the
Collateral, without the prior written consent of Secured Party.
 
4.2 Right to Inspect.  Debtor shall permit Secured Party, through Secured
Party’s authorized attorneys, accountants and representatives, at all reasonable
times, to inspect and examine the Collateral and the books, accounts, records
and ledgers of every kind and description of Debtor pertaining to the
Collateral.
 
4.3 Payment of Obligations and Preservation of Rights.  Debtor shall pay the
Obligations, and all principal, interest, costs, expenses and other sums
associated therewith, as and when they become due.  In addition, Debtor shall
take all necessary steps to preserve its rights against all parties with respect
to all of the Collateral.  In the event Debtor fails to make any payments
required or which Secured Party reasonably deems advisable to protect, maintain
or preserve the Collateral, or Secured Party’s security interest therein,
Secured Party may, but shall not be obligated to, advance funds for the
same.  Any such advances, including, without limitation, reasonable attorney
fees and costs incurred by Secured Party, shall be part of the Obligations and
shall be immediately payable with interest thereon from the date advanced by
Secured Party at the then current rate under the Note, if the Loan is not
otherwise in default.  After a default under the Loan, interest shall accrue on
any such advance at the default rate of interest specified in the Note.
 
4.4 Payment of Taxes and Assessments.  Debtor shall pay or deposit promptly when
due all sales, use, excise, personal property, income, withholding, franchise
and other taxes, assessments and governmental charges upon or relating to
Debtor’s ownership or use of any of the Collateral, and shall, upon demand by
Secured Party, submit to Secured Party evidence satisfactory to Secured Party
that such payments or deposits have been made.
 

 
 

--------------------------------------------------------------------------------

 

4.5 Further Assurances.  Debtor shall at any time and from time to time upon
request of Secured Party, execute and deliver to Secured Party, in form and
substance satisfactory to Secured Party, such documents as Secured Party shall
deem necessary to perfect or maintain perfected the security interest of Secured
Party in the Collateral, or which may be necessary to comply with the provisions
of the law of the State of Utah or the law of any other jurisdiction in which
Debtor may then be conducting Debtor’s business or in which any of the
Collateral may be located.
 
4.6 Licenses and Permits.  Debtor shall keep in effect all licenses, permits and
franchises required by law or contract relating to Debtor’s business, property
or the Collateral, and shall pay when due all fees and other charges pertaining
thereto.
 
4.7 Waste and Misuse.  Debtor shall not waste or destroy the Collateral or any
part thereof or any document or record evidencing the same.  In addition, Debtor
shall not misuse, cancel or in any way use or dispose of any of the Collateral
unlawfully or contrary to the provisions of this Agreement.
 
4.8 Evidence of Title.  Upon demand by Secured Party, Debtor shall deliver to
Secured Party any and all evidence of title to any and all of the Collateral.
 
4.9 No Disposition of Collateral.  Secured Party does not authorize and Debtor
shall not:  (a) sell or lease any of the Collateral, other than in the normal
course of business; (b) license any of the Collateral; or (c) grant any other
security interest in any of the Collateral.
 
ARTICLE V
 
EVENTS OF DEFAULT AND REMEDIES
 
5.1 Events of Default.  The occurrence and continuance of any of the following
shall constitute an Event of Default under this Agreement:
 
(a) The occurrence and continuance of an event of default, as defined in the
Loan Agreement.
 
(b) Except in the ordinary course of business, any material deterioration or
impairment of any of the Collateral or any material decline or depreciation in
the market value thereof (other than such deterioration, impairment, decline or
depreciation as is caused by normal use or the passage of time) which, in the
reasonable judgment of Secured Party, causes the value or character of the
Collateral to become substantially insufficient as security for the Obligations.
 

 
 

--------------------------------------------------------------------------------

 

(c) The transfer by Debtor of any interest in any part of the Collateral without
the prior written consent of Secured Party, except in the ordinary course of
business.
 
(d) The taking of possession of any substantial part of the property of Debtor
at the instance of any governmental authority.
 
(e) Any warranty, representation or statement made by Debtor in this Agreement
or made or furnished to Secured Party by or on behalf of Debtor in connection
with this Agreement proves to be or to have been false in any material respect
when made or furnished.
 
(f) The breach by Debtor of any covenant made by Debtor in this Agreement.
 
5.2 Notice.  Unless otherwise expressly provided by the terms of this Agreement,
or the other Loan Documents, if an Event of Default shall occur, Secured Party
shall give written notice of such occurrence to Debtor in the manner described
in Section 6.8 of this Agreement.
 
5.3 Remedies.  In the event that any Event of Default shall occur and continue
after any required notice and lapse of any applicable grace period, all of the
obligations of Secured Party under this Agreement and the other Loan Documents
shall cease and terminate, and Secured Party, shall have the following remedies:
 
(a) Secured Party may declare the Obligations immediately due and payable,
without further notice, protest, presentment or demand, all of which are hereby
expressly waived by Debtor.
 
(b) Upon the occurrence and continuance of any Event of Default, Secured Party
shall have the right to pursue any of the following remedies separately,
successively or simultaneously:
 
(1) File suit and obtain judgment against Debtor.  In conjunction with any such
action, Secured Party may seek any ancillary remedies provided by law, including
levy of attachment and garnishment against the Collateral.
 

 
 

--------------------------------------------------------------------------------

 

(2) Take possession of any Collateral not then in Secured Party’s possession
without demand and without legal process.  Upon Secured Party’s demand, Debtor
shall assemble and make the Collateral available to Secured Party as Secured
Party may direct.  Debtor grants to Secured Party the right, for this purpose,
to enter into or on any premises where the Collateral may be located.
 
(3) Without taking possession of the Collateral, sell, lease or otherwise
dispose of the Collateral at public or private sale in accordance with the UCC.
 
(4) Pursue any remedy available to Secured Party under the terms of the Term
Loan Documents.
 
(c) For purposes of this Section 5.3, Debtor hereby appoints Secured Party as
Debtor’s true and lawful attorney-in-fact, coupled with an interest, with power
to:
 
(1) Endorse the name of Debtor upon any instruments of payment, including,
without limitation, payments made under any policy of insurance, that may come
into possession of Secured Party in full or in part payment of any of the
Obligations;
 
(2) At Secured Party’s option, take such action as deemed necessary by Secured
Party to cure a default by Debtor or to enforce Debtor’s rights under any
document or agreement affecting Debtor’s right, title and interest in and to the
Collateral, whether superior or inferior to Secured Party’s security interest
therein; and
 
(3) Sell, assign, sue for, collect or compromise payment of all or any part of
the Collateral in the name of Debtor or in the name of Secured Party or make any
other disposition of Collateral, or any part thereof, which disposition may be
for cash, credit or any combination thereof.
 
For purposes of the foregoing, Debtor hereby grants to Secured Party as Debtor’s
attorney-in-fact, full power to do any and all things necessary to be done in
and about the premises as fully and effectively as Debtor might or could do but
for this appointment.  In addition, Debtor hereby grants to Secured Party as
Debtor’s attorney-in-fact, full power to do any and all things necessary to be
done in and about the premises as fully and effectively as Debtor might or could
do but for this appointment.  This power of attorney shall be irrevocable so
long as any of the Obligations remains outstanding.
 
(d) Secured Party shall have, in addition to any other rights and remedies
contained in this Agreement and any of the other Loan Documents, all of the
rights and remedies of a secured party under the UCC in force as of the date of
this Agreement or as the same may be amended hereafter, all of which rights and
remedies shall be cumulative and nonexclusive, to the extent permitted by law.
 

 
 

--------------------------------------------------------------------------------

 

5.4 Disposition of Collateral.  Any disposition of the Collateral following the
occurrence and continuance of an Event of Default shall be subject to the
following:
 
(a) Secured Party shall give Debtor such notice of any private or public sale as
may be required by the UCC.  The requirements of commercially reasonable notice
shall be met if notice is sent to Debtor at least ten (10) days before the time
of the intended sale or disposition.
 
(b) Secured Party has no obligation to clean-up or otherwise prepare the
Collateral for sale.
 
(c) Secured Party shall not be required to attempt to satisfy the Obligations by
collecting them from any other person liable for them and Secured Party may
release, modify or waive any collateral provided by any other person to secure
any of the Obligations, all without affecting Secured Party’s rights against
Debtor.  Debtor waives any right Debtor may have to require Secured Party to
pursue any third person for any of the Obligations.
 
(d) Secured Party may comply with any applicable state or federal requirements
in connection with a disposition of the Collateral and compliance will not be
considered adversely to affect the commercial reasonableness of any disposition
of the Collateral.
 
(e) In the event Secured Party purchases any of the Collateral, Secured Party
may pay for the Collateral by crediting some or all of the Obligations of Debtor
against the purchase price.
 
(f) Secured Party shall not be required to marshal any assets in favor of
Debtor, or against or in payment of the Note, any of the other Obligations or
any other obligation owed to Secured Party by Debtor or by any other person.
 

 
 

--------------------------------------------------------------------------------

 



 
ARTICLE VI
 
MISCELLANEOUS
 
6.1 Amendments.  Neither this Agreement nor any provisions hereof may be
changed, waived, discharged or terminated orally and may only be modified or
amended by an instrument in writing, signed by Secured Party and Debtor.
 
6.2 Binding Effect.  This Agreement shall be binding upon Debtor and Debtor’s
successors and assigns.  This Agreement shall inure to the benefit of Secured
Party, and Secured Party’s successors and assigns.
 
6.3 Waivers.  The failure at any time or times hereafter by Secured Party to
require strict performance by Debtor of any of the undertakings, agreements or
covenants contained in this Agreement shall not waive, affect or diminish any
right of Secured Party hereunder to demand strict compliance and performance
therewith.  Any waiver by Secured Party of any Event of Default under this
Agreement shall not waive or affect any other Event of Default hereunder,
whether such Event of Default is prior or subsequent thereto and whether of the
same or a different type.  None of the undertakings, agreements or covenants of
Debtor under this Agreement shall be deemed to have been waived by Secured
Party, unless such waiver is evidenced by an instrument in writing signed by an
authorized officer or official of Secured Party and directed to Debtor
specifying such waiver.
 
6.4 Indemnification.  Debtor shall indemnify and hold Secured Party harmless
from and against any and all liabilities, losses, costs, damages or expenses
which might be incurred pursuant to or because of the Collateral or by reason of
this Agreement and from any and all claims whatsoever (other than Secured
Party’s own negligence or willful misconduct) which may be asserted against
Secured Party by reason of any alleged obligations or undertakings of Secured
Party to perform or discharge any of the terms, covenants or agreements
contained in this Agreement.  Should Secured Party incur any such liability
pursuant to or because of the Collateral or under or by reason of this Agreement
or in defense of any such claims or demands, the amounts thereof, including
costs, expenses and reasonable attorney fees, shall be secured hereby and Debtor
shall reimburse Secured Party therefor immediately upon demand.
 
6.5 Severability.  If any term or provision of this Agreement shall, to any
extent, be determined by a court of competent jurisdiction to be void, voidable
or unenforceable, such void, voidable or unenforceable term or provision shall
not affect any other term or provision of this Agreement.
 

 
 

--------------------------------------------------------------------------------

 

6.6 Actions.  Secured Party shall have the right, but not the obligation, to
commence, appear in and defend any action or proceeding which might affect
Secured Party’s security, rights, duties or liabilities relating to the Property
or this Agreement.
 
6.7 Interpretation.  Whenever the context shall require, the plural shall
include the singular, the whole shall include any part thereof, and any gender
shall include both other genders.  The article and section headings contained in
this Agreement are for purposes of reference only and shall not limit, expand or
otherwise affect the construction of any provisions hereof.
 
6.8 Notices.  Except as otherwise provided in this Agreement or in any Loan
Document, whenever Secured Party or Debtor desire to give or serve any notice,
demand, request or other communication with respect to this Agreement or any
other Loan Document, each such notice shall be in writing and shall be effective
only if the notice is delivered by personal service, by nationally-recognized
overnight courier, by facsimile, or by mail, postage prepaid, addressed as
follows:
 
If to Secured Party, to:                      U.S. Bank National Association
1514 Park Avenue
P.O. Box 680277
Park City, Utah 84068
Attn:                      Isaac Allen
Facsimile No. (435) 647-3735


If to Debtor, to:                                 Park City Group, Inc.
3160 Pinebrook Road
Park City, Utah 84098
Attn:                      Randall K. Fields
Facsimile No. (435) 645-2010



 
 

--------------------------------------------------------------------------------

 

Any notice delivered personally or by courier shall be deemed to have been given
when delivered.  Any notice sent by facsimile shall be presumed to have been
received on the date transmitted.  Any notice sent by mail shall be presumed to
have been received five (5) business days after deposit in the United States
mail, with postage prepaid and properly addressed.  Any party may change its
address by giving notice to the other party of its new address in the manner
provided above.
 
6.9 Governing Law.  This Agreement and all matters relating hereto shall be
governed by, construed and interpreted in accordance with the laws of the State
of Utah, without giving effect to principles of conflicts of laws.
 
6.10 Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered, shall be deemed an
original, but all such counterparts taken together shall constitute only one
instrument.
 
6.11 Termination.  This Agreement shall terminate upon the full and complete
performance and satisfaction by Debtor of all of the Obligations.
 
DATED effective as of the date first above written.
 
 
DEBTOR:



 
PARK CITY GROUP, INC., a Nevada corporation
      By:  /s/ Randall Fields         RANDALL K. FIELDS, CEO          
SECURED PARTY:
      U.S. BANK NATIONAL ASSOCIATION       By:  /s/ Isaac Allen       
 Title:  Relationship Manager    



 
 